239 Md. 710 (1965)
212 A.2d 464
BUETTNER
v.
SUPERINTENDENT OF THE MARYLAND CORRECTIONAL INSTITUTION FOR WOMEN
[App. No. 106, September Term, 1964.]
Court of Appeals of Maryland.
Decided August 5, 1965.
Before PRESCOTT, C.J., and HAMMOND, HORNEY, MARBURY, SYBERT, OPPENHEIMER and BARNES, JJ.
PER CURIAM:
The applicant was convicted in the Criminal Court of Baltimore in 1963 of first degree murder and sentenced to life imprisonment in the Maryland Correctional Institution for Women. She appealed to this Court and we affirmed in Buettner v. State, 233 Md. 235. She then filed a petition for relief *711 under the Uniform Post Conviction Procedure Act, which was denied by Judge Cullen after a hearing.
The applicant has made no attempt whatsoever to comply with Maryland Rule BK46 b, which requires that an application for leave to appeal contain a brief statement of the reasons why the lower court's order should be reversed or modified. Therefore, the application must be dismissed. Greene v. Warden, 238 Md. 651; Thompson v. Warden, 237 Md. 655; Dofflemyer v. Director, 237 Md. 639.
However, we would have to deny the application even if Rule BK46 b had been complied with since, according to Judge Cullen's memorandum opinion, the only contention pressed in the hearing below related to certain evidence which was allegedly the product of an illegal search and seizure. This question was decided on the applicant's direct appeal, Buettner v. State, supra, and therefore could not be raised again in a post conviction proceeding. Code (1964 Cum. Supp.), Art. 27, sec. 645A(a); Bryant v. Warden, 235 Md. 658.
Application denied.